Citation Nr: 0912610	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  98-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for glucose-6-phosphate 
dehydrogenase (G6PD) deficiency, claimed as anemia.

2.  Entitlement to a higher initial evaluation for flat feet 
with left hallux valgus, corns and bunions, currently 
evaluated as 10 percent disabling prior to November 17, 2008 
and as 30 percent disabling from November 17, 2008.

3.  Entitlement to service connection for cardiovascular 
disease, including hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  That rating decision granted service 
connection for the flat feet with left hallux valgus, corns 
and bunions and assigned it a noncompensable rating.  A 
November 2003 decision granted a 10 percent rating for this 
disability effective from March 1, 1997.  A December 2008 
decision granted a 30 percent rating for it effective from 
November 17, 2008.  The Board remanded the case to the RO in 
June 2004.

The issue of service connection for cardiovascular disease 
including hypertension is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a G6PD deficiency 
disability.  

2.  The Veteran did not have severe flatfoot with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, and/or indications of swelling on use prior to 
November 17, 2008.

3.  The Veteran has not had pronounced flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of his 
feet, marked inward displacement and severe spasm of the 
Achilles' tendon on manipulation since November 17, 2008.


CONCLUSIONS OF LAW

1.  The criteria for service connection for G6PD deficiency 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for flat feet with left hallux valgus, corns 
and bunions prior to November 17, 2008, and greater than 30 
percent from November 17, 2008 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Concerning the foot disorder claim, the Court has held that, 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claim for service connection for foot disorder 
was granted in August 1997 and the initial rating is now at 
issue.   No further notice is necessary.  Regarding the G6PD 
deficiency claim, the duty to notify was satisfied through an 
August 2003 letter to the Veteran.  The letter informed the 
Veteran of the evidence required to substantiate the claim 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  The Board acknowledges that this letter was sent 
to the Veteran after the August 1997 decision that is the 
basis for this appeal.  

In this case, however, the unfavorable RO decision that was 
the basis of this appeal was already decided - and appealed -
- by the time the current section 5103(a) notice requirement 
was enacted in November 2000.  The Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112, at 120 (2004), that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  Notice was 
provided before the last supplemental statement of the case.  
The Veteran was notified of effective dates for ratings and 
degrees of disability in October 2008.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the Veteran concerning effective date or 
degree of disability for the service connection claim are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and lay testimony from the Veteran, and 
VA examined the Veteran in 1997, 2003, 2004, and 2008.  VA 
has satisfied its assistance duties.

G6PD deficiency

The Veteran claims that service connection is warranted for 
G6PD deficiency and appeals the August 1997 RO decision 
denying service connection for it.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records reveal that the Veteran was found 
to be G6PD deficient in September 1977.  He was found to have 
anemia in August 1991.  In August 1993, a G6PD test was 
negative.  In November 1996, it was reported that he could 
not take aspirin because of G6PD.  On VA examination in 
August 2004, the Veteran indicated that he had never been 
symptomatic with G6PD deficiency and the examiner indicated 
that the Veteran's past G6PD deficiency was asymptomatic and 
nondisabling and that there was no anemia associated with it 
or disability with relation to it.  No competent probative 
medical evidence of record indicates that any current G6PD 
deficiency is disabling.  A VA examiner in July 1997 had 
rendered an impression of G6PD deficiency with anemia.  
However, that examiner did not conduct any laboratory or 
blood tests for G6PD deficiency or anemia, and anemia is not 
elsewhere diagnosed post-service.  In order for service 
connection to be granted, there must be current disability 
associated with disease or injury which was incurred or 
aggravated in service.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
144 (1992).  Since there is no current disability from G6PD 
deficiency, service connection is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Flat feet with left hallux valgus, corns and bunions

The Veteran appeals the assignment of a 10 percent rating 
prior to November 17, 2008, and a 30 percent rating from 
November 17, 2008, for his service-connected bilateral foot 
disorder.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a Diagnostic Code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

38 C.F.R. § 4.71a, DC 5276 (2008) provides the rating 
criteria for acquired flatfoot.  Under this criteria, a 10 
percent rating, regardless of whether the condition is 
unilateral or bilateral, is assigned for moderate flatfoot, 
with the weight-bearing lines over or medial to the great 
toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet.  A 20 percent rating for 
unilateral flatfoot or a 30 percent rating for bilateral 
flatfoot requires a severe condition with objective evidence 
of marked deformity, such as pronation and abduction; pain on 
manipulation and use accentuated; indications of swelling on 
use; and characteristic callosities.  A 30 percent rating for 
unilateral flatfoot or a 50 percent rating for bilateral 
flatfoot requires a pronounced condition manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disability has significantly changed and 
that staged ratings are warranted.  The Board has also 
reviewed the rating schedule and finds that Diagnostic Code 
5276 is most appropriate.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc).  Other Diagnostic Codes such as 
5280 for hallux valgus or Diagnostic Code 7804 can not be 
assigned at the same time as Diagnostic Code 5276 as it would 
constitute pyramiding, which is prohibited.  38 C.F.R. § 4.14 
(2008).  Diagnostic Code 5276 is more beneficial as it is for 
flat feet which is a larger condition than his bunions, 
corns, or hallux valgus.

Prior to November 17, 2008, the Veteran did not meet the 
criteria for a rating higher than 10 percent.  On VA 
examination in July 1997, his metatarsophalangeal joint range 
of motion was dorsiflexion to 50 degrees, plantar flexion to 
30 degrees.  Interphalangeal joint flexion was to 30 degrees.  
His gait was unremarkable and his strength was 5/5.  He had a 
10 degree hallux valgus deformity bilaterally and a small 
left plantar spur but no other significant finding except for 
pes planus.

On VA examination in October 2003, the Veteran's gait was 
slightly antalgic and there was no significant callosity on 
the medial aspect of the first metatarsophalangeal joint or 
great toe phalanx medially.  Motor strength was 5/5 in the 
lower extremities.  There was no pain on manipulation of the 
feet or ankles.  

On VA examination in August 2004, the Veteran had moderate 
pes planus with inward rolling of the Achilles tendons 
bilaterally, and mild pronation of the ankles.  He walked 
with an antalgic gait.  He was tender in the mid plantar 
aspect of the mid foot and the metatarsal phalangeal joints 
were moderately hypertrophied.  He had full range of motion 
of those joints.  There was a large callous over the second 
to fourth metatarsophalangeal joints.  In November 2004, the 
Veteran had full range of motion of all of his extremities 
and in August 2006, his extremities had no obvious deformity.  
In October 2006, the Veteran indicated that he had pain with 
his first step in the morning, but that it eased with 
ambulation throughout the day, and on examination he had no 
edema.  

None of the evidence shows that prior to November 17, 2008 
the Veteran had severe flat foot, marked deformity, pain on 
use accentuated, or swelling on use.  Instead, the 
preponderance of the evidence was to the contrary.  On VA 
examination in August 2004, he had moderate pes planus, and 
on VA evaluation in August 2006, he had no obvious deformity.  
In October 2006, he admitted that pain dissipated with use 
and there was no edema.  The degree of disability more nearly 
approximated the criteria for a 10 percent rating under 
Diagnostic Code 5276.  

Since November 17, 2008, the Veteran does not meet the 
criteria for a rating greater than 30 percent.  On VA 
examination on November 17, 2008, each foot was tender but 
neither had painful motion, edema, disturbed circulation, 
weakness, atrophy, heat, redness, or instability, and each 
great toe had active motion in the metatarsophalangeal joint.  
Palpation of the plantar surfaces of each foot revealed 
slight tenderness.  Alignment of the Achilles' tendon was 
normal and the Veteran did not have any limitation with 
standing and walking.  He had heel spurs bilaterally as a 
result of progression of the disease.  His disability limited 
prolonged standing, running, jumping, and ambulation.  Since 
he does not have pronounced flatfoot with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the Achilles' 
tendon on manipulation, a higher rating than 30 percent is 
not warranted.  

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate 
to pain and any resulting functional impairment due to pain.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
Diagnostic Code 5276, acquired flatfoot, does not evaluate 
the veteran's foot disability with respect to range of 
motion; therefore, sections 4.40 and 4.45, with respect to 
pain on motion, are not applicable.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Additionally, the rating criteria 
under Diagnostic Code 5276 specifically contemplate pain on 
manipulation and use.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for G6PD deficiency is denied.

Higher initial ratings for flat feet with left hallux valgus, 
corns and bunions are denied.




REMAND

Cardiovascular disease and hypertension

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Board remanded the Veteran's claim for service connection 
for cardiovascular disease including hypertension to the RO 
in June 2004 to obtain an examination containing a medical 
opinion as to whether, if the Veteran had cardiovascular 
disease including hypertension, it was at least as likely as 
not (a probability of at least 50 percent) that it had its 
onset in service or is related to any in-service disease or 
injury.  A VA examination was conducted in August 2004, but 
that examiner found that the Veteran did not have 
cardiovascular disease including hypertension.  However, VA 
medical records dated since then indicate that the Veteran 
does have hypertension.  In November 2004 he was assessed 
with hypertension.  Blood pressure medication was 
contemplated in January 2005.  An August 2006 VA medical 
record indicates that hypertension was diagnosed in September 
2005. It assesses uncontrolled hypertension as the Veteran 
did not take his medications.  Another VA examination should 
therefore be conducted for a nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for hypertension.  The claims 
file and a copy of this remand must be 
reviewed by the examiner.  The examiner 
should indicate in the report that the 
claims file was so reviewed.  All 
necessary tests, including diagnostic 
studies, should be conducted and all 
clinical findings reported in detail.

The examiner is asked to state whether it 
is at least as likely as not that the 
Veteran's current hypertension had its 
onset during active service or is related 
to any in-service disease or injury.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Thereafter, readjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


